Citation Nr: 0328832	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-14 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
undiagnosed illness manifested by signs or symptoms including 
fever, nausea, stomach cramps, diarrhea, headaches, joint 
pain, memory loss, concentration, and fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1987 to May 1991, including service in Southwest 
Asia during the Persian Gulf War.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Oakland, California, which 
granted service connection for an undiagnosed illness, rated 
noncompensable; and denied service connection for residuals a 
left great toe injury.  In June 2002, the RO increased the 
rating for undiagnosed illness to 10 percent.  That claim 
remains in controversy, as less than the maximum available 
benefit was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The issue listed on the first page is all that remains on 
appeal as the RO granted service connection for residuals a 
left great toe injury in April 2003.  


FINDING OF FACT

Throughout the appeal period, the veteran's service-connected 
undiagnosed illness has been manifested by subjective 
complaints of episodes of vomiting and diarrhea, headaches, 
fever, memory loss and fatigue; but fibromyalgia that 
requires continuous medication for control; chronic fatigue 
syndrome that is incapacitating or has symptoms controlled by 
continuous medication; impairment analogous to moderate 
irritable colon syndrome; impairment analogous to migraine 
headaches with prostrating attacks; or disability analogous 
to mild symptoms of mental disability with occupational 
and/or social impairment is not clinically/objectively shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent for an undiagnosed illness 
manifested by signs or symptoms including fever, nausea, 
stomach cramps, diarrhea, headaches, joint pain, memory loss, 
concentration, and fatigue is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.88b, 4.114, 
4.124a, 4.130, Codes 5025, 6354, 7319, 8100, 9440 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the September 1997 
decision, in a January 1998 statement of the case, and in a 
supplemental statement of the case (SSOC) issued in June 
2002, the veteran was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  The SSOC 
provided the veteran 60 days to respond.  In a May 2003 
letter, he was notified what evidence he needed to submit in 
order to substantiate his claim, and what evidence VA would 
obtain.  The letter clearly explained that VA was providing 
him such information so as to comport with requirements set 
forth by the U.S. Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 60 day time period provided for response to the VCAA 
notice within the June 2002 SSOC violates the guidelines 
delineated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA ), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, the 
Board finds that a remand to correct that deficiency (and for 
further development of the evidence) is not indicated, as it 
would constitute an exercise in futility in light of the 
procedural record (and the RO's attempts at further 
development) in this case.  

Correspondence from the RO to the veteran, sent to his last 
known address, has been returned as undeliverable.  A VA Form 
119 reflects that in June 2003 the RO made at least three 
attempts to contact the veteran by telephone, but on each 
occasion there was no answer, and no answering machine on 
which to leave a message.  The RO attempted to locate the 
veteran through his representative, who also did not have a 
current phone number or address for the veteran other than 
those of record with VA.  It is also noteworthy that even VA 
benefits checks sent to the veteran were returned by the U.S. 
Postal Service as undeliverable.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim (and here also to keep him 
properly notified) is not a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The VA is not required 
"to turn up heaven and earth" to find the correct address 
for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting a claim.  Olson v. Principi, 3 Vet. App. 
480 (1992).  In a case such as this, where additional 
development is required to determine entitlement to and 
increased rating for a service-connected disability, a 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  Wood, 1 Vet. App. at 193.  Obviously, further 
notification is not indicated if a lack of knowledge of the 
veteran's whereabouts precludes VA from contacting him.  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he was accorded VA examination in September 
and November 1996, and in March and September 1998.  There is 
no indication that there is any relevant evidence 
outstanding.  The certification of appeal (VA Form 8), 
indicates that the veteran's request for a personal hearing 
(in his substantive appeal) was postponed until his 
whereabouts could be ascertained.  Obviously there was no 
other recourse.  

Evidentiary development is complete to the extent possible 
under the circumstances.  VA has met its duties to notify and 
assist.  Since the VA has provided all required notice and 
assistance to the veteran or made reasonable (and more) 
efforts to do so, the Board finds it proper to proceed with 
appellate review.  

Background

In September 1997, the RO granted service connection for an 
undiagnosed illness manifested by signs or symptoms involving 
fever, nausea, stomach cramps, diarrhea, headaches, joint 
pain, memory loss, concentration, and fatigue.  A 
noncompensable rating was assigned, effective August 28, 1995 
(one year prior to the date of receipt of the veteran's 
claim).  As noted above, the service-connected undiagnosed 
illness is currently rated 10 percent disabling effective 
from the date of the grant of service connection.  

Postservice medical evidence includes a June 1996 emergency 
room report from a private hospital indicating that the 
veteran was treated after complaining of myalgia, nausea, 
weakness, headaches, and photophobia.  It was noted that the 
symptoms might be due to dehydration, as the veteran had gone 
on a grueling bicycle ride the day before with little water.  
Examination revealed no indication of abdominal pain, 
vomiting, or diarrhea.  The veteran exhibited no double or 
blurred vision.  There was no neck stiffness, lateralizing 
weakness, or syncope.  Mild to moderate headaches were noted.  
The veteran also exhibited a fever and marked photophobia.  
He was not taking any medications.  The diagnosis was 
"[a]cute malaise, myalgia, and photophobia - probable viral 
syndrome."  

The veteran reports that he experienced another episode of 
diarrhea, vomiting, joint pain, and headaches in August 1996, 
but apparently did not seek medical treatment at that time.  
He states that the headaches become more frequent when he 
becomes hot.  He also complains of pressure at the base of 
his neck, and memory loss and difficulty concentrating.  

VA outpatient treatment records dated from September 1996 to 
September 1998 reveal that a brain scan in October 1996 was 
normal.  Active symptoms included fatigue, headaches, and 
poor concentration.  The veteran reported that he had missed 
four days of work the month before because of the severity of 
his symptoms.  The diagnosis was headaches, etiology unknown.  

On Persian Gulf War registry examination in September 1996, 
the veteran complained of constant headaches, intermittent 
diarrhea, memory loss, and difficulty concentrating.  He 
reported that he missed 5 to 6 days of work since January 
1996 due to headaches.  He also complained of intestinal 
pain, high fever, photophobia, fatigue, and generalized joint 
pain.  Other than a scar at the first metatarsal phalangeal 
joint of the left foot, examination of his body systems was 
normal.  The muscles and joints were normal.  There was no 
tenderness along the spine and the spine had full range of 
motion.  

On VA gastrointestinal examination in November 1996, the 
veteran recounted that he had severe headaches, vomiting, 
diarrhea, fever, and chills during his service in the Persian 
Gulf.  Since separation from service, he had minor episodes 
of abdominal discomfort and mild diarrhea "off and on" 
until June 1996, when there was a severe recurrence of 
symptoms including fever, headaches, diarrhea, and a small 
amount of vomiting.  He had an episode of fever and diarrhea 
in July 1996, and he experienced diarrhea, joint pain, and 
headaches again in August 1996.  He stated that he developed 
a rash over his torso in September 1996, particularly around 
the flanks and lateral rib cage, which was pruritic and 
lasted for several days.  The examiner reported that some of 
the rash remained evident on examination.  The veteran stated 
that he felt hot all the time and had frequent headaches and 
a stiff neck.  He experienced lower abdominal cramps with 
"gurgling" when he had severe episodes of diarrhea, with 
the number of days of each episode ranging from two to five 
days.  He reported that he had three episodes over the prior 
six months.  Examination revealed that the veteran was not 
anemic, although he experienced vomiting as described.  There 
was no recurrent hematemesis or melena.  The diagnosis was 
"recurrent gastroenteritis, etiology not diagnosed."  

A VA outpatient record dated March 14, 1997, indicates that 
the veteran complained of severe headaches, joint pain, and a 
fever the night before that caused chills and mild 
disorientation.  The veteran reported that "[i]t's the same 
stuff I always have."  An outpatient record dated 
approximately one week later indicates that the symptoms 
resolved, and the diagnosis was "resolved febrile recurrent 
illness."  

On VA psychiatric examination March 1998, the veteran 
reported that he was living with his spouse and two children, 
and he was employed full-time as a park ranger.  He spent his 
spare time with his family and exercising.  He recalled that 
his medical history in service included a serious illness in 
which he suffered fever, headaches, diarrhea, cramps, and 
vomiting.  Current complaints included feeling "anxious" 
all day.  He exercised to cope with the anxiety, but in 
general was unable to relax or enjoy leisure activities.  His 
headaches began to increase in frequency over the prior few 
years, and on examination he complained of headaches 
occurring approximately twice weekly.  He stated that the 
headaches tended to occur when he "stops doing something."  
The veteran denied any acute mood disturbance and reported 
only transient episodes of depression in reaction to his 
medical concerns.  He denied any changes in his sleep and 
appetite patterns.  The examiner expressly noted that the 
veteran did not report any memory problems or problems with 
lack of attention.  The diagnosis was anxiety disorder not 
otherwise specified, with relational problems related to 
mental disorder and general medical condition; and recurrent 
febrile illness with recurrent headaches.  

On VA gastrointestinal examination in September 1998, the 
veteran reported that he has had episodes of diarrhea at 
least two days weekly.  He complained of abdominal cramping 
pains, with loose bowel movements.  Approximately twice a 
year he had episodes of diarrhea where the cramps became very 
severe and the diarrhea lasted several days, accompanied by 
fever and headaches.  He reported that the last episode 
occurred in July 1998, and he had to remain home in bed for 
three days under the care of his spouse.  The episodes of 
diarrhea occurred more frequently in the early-1990s, and 
less often during the two or three years prior to the 
examination; but he still had associated pain that occurred 
at least twice yearly.  He reported weight loss of 5 pounds 
during the prior 6 months.  The examiner reported that the 
veteran "has [a] good appetite usually and does not seem to 
have any particularly [sic] reason for having lost the 5 
pounds except that he is working out."  Examination revealed 
neither tenderness of the abdomen nor palpable masses.  An 
ultrasound examination in 1997 was negative.  The diagnosis 
was "[c]ontinued undiagnosed abdominal cramps and diarrhea 
with episodes of fever occurring about once or twice per 
year."  The examiner reported that the gastrointestinal 
symptoms caused the veteran to lose time from work for three 
days approximately twice in the past year.  The record 
includes sick leave reports furnished by the veteran that 
corroborate his accounts of the amount of sick leave he 
reported to the VA physician.  

On VA orthopedic examination in September 1998, the veteran 
reported that the primary problem with his joints involved 
his left foot (as noted above, service connection has been 
granted for residuals of a left great toe injury).  He stated 
that he experienced right foot discomfort in the same area as 
in the left foot, but to a lesser degree.  He complained of 
aching at times in his neck, right shoulder, and knees.  X-
rays of the veteran's neck showed evidence of osteoarthritis 
and degenerative disc disease.  On examination the right 
shoulder was slightly tender anteriorly.  It had full range 
of motion except for slight limitation of a few degrees of 
external and internal rotation.  The left shoulder had full 
range of motion.  The knees had full range of motion without 
tenderness or instability.  The great toe of his right foot 
was somewhat limited in ability to dorsiflex and plantar 
flex, and there was slight tenderness of the metatarsal 
phalangeal joint of the right foot.  The diagnoses were 
osteoarthritis and degenerative disc disease of the cervical 
spine; status post right toe injury; and status post 
cheilectomy.  The examiner reported that it was more likely 
than not that the veteran's great toe problem originated 
during service.  It was also noted that the remaining 
complaints of joint pain were undiagnosed.  

On VA neurological examination in September 1998, the veteran 
complained of frequent headaches occurring almost daily.  The 
headaches were aggravated when he worked in the heat, and 
usually disappeared in cooler environments.  The headaches 
were much more severe when combined with episodes of diarrhea 
and gastrointestinal cramps, and the veteran described such 
headaches as unremitting and lasting for several days.  The 
examiner expressly noted that the veteran "does not have 
photophobia nor does he take any medication."  There was no 
evidence of seizures or tics.  The diagnosis was frequent 
headaches of unknown etiology.  
Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2003).  In this case, the appeal is from a 
decision on an original compensation claim, and the 
whereabouts of the veteran are unknown both to VA and his 
representative (precluding further attempt at development).  
Hence, the Board has no alternative but to base this decision 
on the evidence of record.  38 C.F.R. § 3.655.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's statements describing the symptoms of his 
service-connected undiagnosed illness are deemed competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

At the outset, it is noteworthy that the signs and symptoms 
of the veteran's service-connected undiagnosed illness have 
remained essentially unchanged throughout the appeal period.  
Hence, "staged ratings" are not for consideration.  

The RO has evaluated the veteran's undiagnosed illness 
disability, which is an unlisted condition, by analogy to 
fibromyalgia, chronic fatigue syndrome, irritable colon 
syndrome, and headaches under the provisions of Codes 5025, 
6354, 7319, and 8100.  See 38 C.F.R. § 4.20.  His 
representative argues that the symptoms should be assigned 
separate compensable ratings, each.  In that regard it is 
noteworthy that based on the current record (and as indicated 
above, further development would be futile), no individual 
symptom is, of itself, manifested to a compensable degree.  

Musculoskeletal complaints requiring continuous medication 
warranting a 10 percent rating as fibromyalgia (38 C.F.R. 
§ 4.71a, Code 5025) are not shown.  Here, it is also 
noteworthy that the veteran has been found to have arthritis 
of the neck (a chronic disability which is not service-
connected).  Symptoms ratable as chronic fatigue syndrome 
(CFS) that have either resulted in incapacitation (by 
definition bed rest and treatment by a physician) or 
controlled by continuous medication, warranting a 10 percent 
rating under 38 C.F.R. § 4.88b, Code 6354, are not shown.  
While the veteran has presented evidence that over the years 
he lost several days of work, the current record does not 
show that this was due to CFS-type symptoms, that he was on 
bed rest, or that he was under a physician's care at the 
times.  And because the veteran's whereabouts are unknown, 
further development of these matters is not possible.  
Symptoms comparable to moderate irritable colon syndrome, 
warranting a 10 percent rating under 38 C.F.R. § 4.114, Code 
7319, are not shown.  While some episodes of bowel 
disturbance are annotated in the record, these are not shown 
to be frequent.  And while complaints of headaches have been 
noted, characteristic prostrating attacks, one in two months 
over several months, so as to warrant a 10 percent rating 
under 38 C.F.R. § 4.124a, Code 8100, are not shown.  Because 
the veteran has also complained of such symptoms as memory 
loss and lack of concentration, the Board has considered the 
possibility of a rating under the criteria of 38 C.F.R. 
§ 4.130 (for mental disorders).  However, the subjective 
mental symptoms occasionally noted in the record are not 
objectively shown to cause occupation or social impairment.  
Consequently, a compensable (10 percent) rating under these 
provisions likewise in not warranted.  

In summary, the 10 percent rating currently assigned for the 
aggregate of the symptoms adequately reflects the greatest 
degree of disability due to undiagnosed illness shown by the 
record at any point in time during the appellate period.  
Consequently, a rating in excess of 10 percent is not 
warranted.  


ORDER

A rating in excess of 10 percent for an undiagnosed illness 
manifested by signs or symptoms involving fever, nausea, 
stomach cramps, diarrhea, headaches, joint pain, memory loss, 
concentration, and fatigue, is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



